   1   Kristin Zilberstein, Esq., (SBN 200041)
       Jennifer R. Bergh, Esq., (SBN 305219)
   2   LAW OFFICES OF MICHELLE GHIDOTTI
   3   1920 Old Tustin Ave.
       Santa Ana, CA 92705
   4   Tel: (949) 427-2010
       Fax: (949) 427-2732
   5
   6   Attorneys for Movant, U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust, its
       successors and assigns
   7
                                UNITED STATES BANKRUPTCY COURT
   8
                     NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
   9
  10
  11   In Re:                                              )   CASE NO.: 16-41297
  12                                                       )
       Gabriel Orion Gutierrez,                            )   CHAPTER 13
  13                                                       )
                Debtor.                                    )   REF.: MRG-1
  14                                                       )
  15                                                       )   MOTION FOR RELIEF FROM THE
                                                           )   AUTOMATIC STAY
  16                                                       )
                                                           )   DATE: November 15, 2018
  17                                                       )   TIME: 1:30 p.m.
  18                                                       )   CTRM: 220
                                                           )   PLACE: 1300 Clay Street, 2nd Floor
  19                                                       )           Oakland, CA 94612
                                                           )
  20                                                       )   Honorable Judge William J. Lafferty
  21                                                       )

  22            The Motion of U.S. Bank Trust N.A., as Trustee of the Igloo Series III Trust
  23
       (“Movant”) respectfully shows as follows:
  24
                1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C.
  25
       Sections 157 and 1334.
  26
                 2. On May 11, 2016, Gabriel Orion Gutierrez (the “Debtor”) filed a petition under
  27
       Chapter 13 of the United States Bankruptcy Code (“Instant Petition”).
  28

                                                      1
                               MOTION FOR RELIEF FROM THE AUTOMATIC STAY

Case: 16-41297       Doc# 69    Filed: 10/23/18    Entered: 10/23/18 15:57:10      Page 1 of 3
   1             3. Debtor and Borrower, Grace C. Floyd (the “Borrower”) executed and delivered
   2   to Wells Fargo Bank, N.A., a Note, dated December 3, 2007, with an original principal
   3   balance of $645,300.00 (the “Note”).
   4             4. Concurrently therewith, and as security for the Note, Debtor and Borrower
   5   executed and delivered to Wells Fargo Bank, N.A., a Deed of Trust with was recorded in the
   6   Official Recods of Santa Cruz, California as Document No.: 2007-0063352 (the “Deed of
   7   Trust”), and which encumbers the Property.
   8             5. Thereafter, all interests in the Deed of Trust were assigned to Movant by
   9   Assignment of Deed of Trust.
  10             6. Movant is the current beneficiary of the Deed of Trust.
  11             7. Pursuant to the Deed of Trust, Movant is entitled to recover attorneys’ fees and
  12   Costs in connection with the matter herein.
  13             8. Pursuant to the Deed of Trust, Movant is entitled to take the necessary steps to
  14   protect its security interest in the Property, including advancing taxes, insurance, foreclosure
  15   fees and costs and attorney’s fees and costs and to assess the costs plus interest, to the balance
  16   due under the loan.
  17             9. Movant’s loan is post-petition due for the September 1, 2016 payment and all
  18   subsequent payments as follows:
  19          09/01/2016-04/01/2017           8 Payments @ $1,712.90         = $13,703.20
  20          05/01/2017-01/01/2018           9 Payments @ $1,717.62         = $15,458.58
  21          02/01/2018-10/01/2018           9 Payments @ $1,702.20         = $15,319.80
  22          10/01/2018                      MFR Attorney Fees              = $1,081.00
  23          Total Post-Petition Default                                    = $45,562.58
  24             10. The current unpaid principal balance is no less than approximately $239,000.66.
  25             11. The total owed to Movant is no less than approximately $274,342.04.
  26             12. The Debtor is not in the process of a Loan Modification.
  27             13. Movant does not have, and has not been offered, adequate protection for its
  28

                                                       2
                             MOTION FOR RELIEF FROM THE AUTOMATIC STAY

Case: 16-41297     Doc# 69     Filed: 10/23/18     Entered: 10/23/18 15:57:10         Page 2 of 3
   1   interest in the Property and the passage of time will result in irreparable injury to Movant's
   2   interest in the Property including, but not limited to, loss of interest and opportunity.
   3             14. The Debtors’ confirmed Chapter 13 Plan indicates the Debtor will make
   4   monthly mortgage payments to Movant. However, the Debtor is not current with his monthly
   5   mortgage payments to Movant and thus have failed to comply with the terms of his Chapter
   6   13 Plan
   7             15. For all the reasons set forth herein, there is cause for relief from stay including,
   8   but not limited to lack of adequate protection and the Debtors’ failure to make the payments
   9   required by her confirmed Chapter 13 Plan and as required under the Note and Deed of Trust.
  10             16. WHEREFORE, Movant prays for the judgment against Debtor as follows:
  11          (1) That the automatic stay be terminated so that Movant may exercise or cause to be
  12              exercised any and all rights under its Note and/or deed of trust and any and all
  13              rights after the foreclosure sale, including, but not limited to, the right to
  14              commence foreclosure proceedings on the property and the right to proceed in
  15              unlawful detainer;
  16          (2) The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or
  17              annulled as to the co-debtor, as to the same terms and conditions as to the Debtor;
  18          (3) For reasonable attorneys' fees as a secured claim under 11 U.S.C. Section 506(b);
  19          (4) For the waiver of the 14 day stay pursuant to Bankruptcy Rule 4001(a) (3);
  20          (5) For costs incurred or expended in suit herein; and
  21          (6) For such other and further relief as the Court deems just and proper.
  22
  23   Dated: October 23, 2018
  24                                                  /s/ Kristin Zilberstein, Esq.
                                                      Kristin Zilberstein, Esq.,
  25
                                                      Attorney for Movant U.S. Bank Trust N.A., as
  26                                                  Trustee of the Igloo Series III Trust

  27
  28

                                                        3
                              MOTION FOR RELIEF FROM THE AUTOMATIC STAY

Case: 16-41297     Doc# 69     Filed: 10/23/18      Entered: 10/23/18 15:57:10         Page 3 of 3
